Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment dated 7/26/2021 is acknowledged.
Claims 1, 3, 5 and 8-26 are pending. 
Claims 2, 4 and 6-7 have been canceled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8-13, 15-17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/028515 A1 to Choi et al in view of US 6538039 to Laurent.
Choi teaches a transdermal patch for administration of vitamin D compounds calcitrol or calcifediol etc. (abstract, page 8, l 14-18). Fig. 1 of Choi shows a transdermal patch comprising a backing layer, a drug containing adhesive layer and a release liner (fig. 1, page 10, l 4-7). The said adhesive layer comprises Vitamin D and a polymeric adhesive (page 10), and thus meet the claimed patch structure. 
For claim 3, Choi teaches adhesive polymers including polyisobutylene, silicone polymers etc (page 10). Example 3 of Choi includes combinations of adhesive polymers such as polyisobutylene, acrylic and styrene-isoprene-styrene copolymer adhesive. Thus, Choi suggests combination of adhesive polymers for incorporating the active agent and thus meet claim 3. Choi teaches example 6 which includes only polyisobutylene adhesive, to which Vitamin D (ergocalciferol) has been added.  Choi teaches matrix type patch formulation comprising silicone adhesive with vitamin D, calcitrol, (example 1) or with polyisobutylene adhesive with vitamin D, calcitrol, (example 6). The above matrices include only a backing layer, calcitrol included in butylhydroxytoluene (meets the instant reservoir) and an adhesive layer, and hence meet instant claim 15 and 26, which recite the transition phrase “consisting of”, especially with respect to the polyisobutylene.
For claims 1 and 5, Choi teaches 0.0001% to 10 % Vitamin D analog and 90-99.9999% by weight of polymeric adhesive (page 11, lines 1-3). The adhesive layer further comprises 1-50% by weight of a permeation enhancer and an organic solvent such as transcutol (page 11). For the permeation, Choi teaches compounds such as caprylic/capric triglycerides (page 12). 
Choi differs from the instant claims 5 and 16 in the range of adhesive polymer. Instant claim 5 requires 60-90% polymer adhesive and claim 16 recites 80-85%. Claim 5 amount of 60-90% overlaps with the 90-99.999% taught by Choi et al. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Further, Choi teaches the same polymer adhesives of instant claims and also teaches that the amount of adhesive polymer employed determines the solubility of vitamin D (page 7), thus suggesting the claimed ranges obvious over that taught by Choi. While claim 16 recites 80-85% polymer adhesive that is lower than the amounts taught by Choi, the reference teaches adhesive polymer for increasing solubility of vitamin D derivatives and hence choosing the amount of an adhesive based on the desired solubility of drug would have been obvious for one of an ordinary skill in the art.
It is noted that instant claim 8 recites permeation enhancer i.e., transcutol. Claim 8 further recites triglyceride as a solvent. Choi teaches transcutol, fatty acid esters including triglycerides (see page 11, last 25-page 12, l 13). Example 18 on page 17 employs 5% transcutol as an absorption enhancer. The transdermal patches prepared from examples include several types of adhesive polymer (Examples). Further, Choi teaches 1-50% by weight of absorption enhancer (page 11, lines 23-25), which include both instant claimed permeation enhancer (transcutol) and organic solvents, as well as the claimed amounts (claims 5, 15, 16 and 26).
For claim 9, Choi does not include water in the adhesive drug reservoir, as described in the examples of Choi.
Choi does not teach inclusion of any organic or inorganic bases in the adhesive composition or drug reservoir layer and hence meet the claim 10. 
Choi teaches vitamin D compounds such as calcitrol, alpha-calcidol, calcifediol but does not teach cholecalciferol of instant claims. 
Laurent teaches a process for administering an active principle to a patient transdermally by applying a composition comprising a lipophilic active principle, from 2.5 to 25% by weight of a silicone-based adhesive polymer, from 0 to 25% by weight of an absorption promoter and from 25- 95% by weight of volatile solvents comprising volatile silicones (abstract, col. 1, l 55-67; col. 2, l 1-25). For the lipophilic active agent, Laurent teaches vitamin D and vitamin E and its derivatives, hormones, steroids etc (col.2, l 24-37). For administering the composition, Laurent teaches silicone-based polymer (col. 2, l 41-65). In particular, Laurent teaches transdermal administration of vitamin D3 (cholecalciferol) (col. 3, l 45-47; Table in col. 4-5 continued in to col. 5-6). Example 12 is also directed to cholecalciferol. Laurent teaches that delivering cholecalciferol increases mean values of 25-hydroxy cholecalciferol thus suggesting transcutaneous and systemic absorption of vitamin D3, which is proportional to the dose delivered to the skin, by using the transdermal film forming solution (col. 10, l 1-17).
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ cholecalciferol, of Laurent, in the transdermal compositions of Choi, because Laurent teaches transdermal administration of vitamin D3 to be advantageous in transdermal administration and in treating hypovitaminosis (col. 3, l 45-col. 4, l 23). In this regard, Choi desires transdermal delivery of effective amounts of vitamin D derivatives in general and Laurent also teaches increased permeation of cholecalciferol in transdermal administration. Hence, a skilled artisan would have expected that the proposed modification renders effective permeation of vitamin D3 (cholecalciferol) and provide effective treatment of vitamin D3 deficiency. With respect to the claimed amounts, about 1% to about 10% of cholecalciferol, while Choi teaches 0.0001% to 10 % Vitamin D analog, and Laurent also exemplifies 0.06%, 0.5% or 2% of cholecalciferol (as seen from examples 32, 31 and 12 respectively). Thus, one of an ordinary skill in the art preparing cholecalciferol transdermal composition of Choi would have been employed optimum amounts of cholecalciferol within the range suggested by the prior art combination with an expectation to provide the benefits of cholecalciferol.
Instant claims 11-13 recite the area of the drug reservoir layer of 30 to 50 sq. cm, and for delivering 2000 µg, greater than 20,000 µg of cholecalciferol. Choi teaches that the surface area of drug reservoir can be from 1-50 sq. cm (page 9), which overlaps with the area of claim 11, for providing an effective vitamin D from a period of 12 hours to 7 days. 
Instant claim 17 recites the patch delivers 0.75 µg/sq.cm cholecalciferol within 5 hours. Choi teaches that vitamin D analogs and their doses per day on page 7 (l 18-24) and suggest that the amount of skin permeation ranges from 0.05 to 100 micrograms per day based on the severity of symptoms and depending on the amount of drug, carrier material etc. Choi suggests that the drug content varies from 0.1 to 500 micrograms, and permeation range ranges from 0.005 to 20 micrograms/sq. cm/day (page 7, l 25-27 and page 8, l 5-10). Thus, Choi teaches the claimed polymer adhesive(s) and drug as a result effective variable. Choi suggests the same method of delivering vitamin D analogs i.e., using a transdermal patch and further employing the adhesive polymers, solvents and permeation enhancers, for enhancing the solubility and penetration of vitamin D to the desired levels (pages 5-6, table 1, pages 9-11). Hence, optimizing the amounts of cholecalciferol in the transdermal patch composition of Choi (modified by Laurent) with an expectation to achieve a desired release of cholecalciferol would have been within the scope of one of an ordinary skill in the art before the effective filing date of the instant invention.  One of an ordinary skill in the art would have expected to achieve the desired permeation rate of cholecalciferol because Choi generally suggests the doses, permeation amount and permeation surface areas, and that the parameters depend on the severity of the symptom to be treated and dose of the vitamin. While Choi and Laurent references do not teach the delivery rate of claims 12-13, the modification of Choi teachings with that of Laurent results in the claimed patches because the combination of references teach all of the claimed components of the transdermal patches and also Choi suggests that the drug content varies from 0.1 to 500 micrograms, and permeation range ranges from 0.005 to 20 micrograms/sq. cm/day (page 7, l 25-27 and page 8, l 5-10). Thus, Choi teaches the claimed polymer adhesive(s) and drug as a result effective variable. Hence, a skilled artisan would have expected that the patches of Choi containing optimum amounts of cholecalciferol results in the claimed delivery of cholecalciferol, absent any evidence to the contrary.

Claims 14 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004/028515 A1 to Choi et al in view of US 6538039 to Laurent as applied to claims 1, 3, 5, 8-13, 15-17 and 26 above, and further in view of US 8207149 to Tabash et al (cited on IDS 2/11/22 referred to as Cytochroma Inc.).
Choi and Laurent references discussed above do not explicitly teach limitations of claims 14 and 18-25. 
Tabash teaches controlled release compositions comprising vitamin D for treating hyperparathyroidism. Tabash teaches reduced serum levels cause excessive secretion of PTH (parathyroid hormone) and caused bond defects as well as muscle weakness (col. 3, l 6-17). It is taught conventional vitamin D formulations provide 400 IU to 5000 or 50000 IU (col. 4). Tabash teaches that the controlled release formulations include doses such as 1500 IU, 10,000, 12,5000 etc., and less than 200,000 IU (col. 15, l 49-67; col. 16), particularly for adult patients. Tabash teaches dosages containing 1 to 1000 micrograms of vitamin D and suggests optimizing the amounts depending on the factors such as age, body weight, and state of health, diet, sex, timing and severity of the disorder (col. 18, l 13-18). Tabash teaches that the patients in need of vitamin D supplement include elderly people who have reduced ability to synthesize vitamin D, institutionalized adults, subjects with malabsorption of vitamin D including those with cystic fibrosis, cholestatic liver diseases, subjects with osteoporosis etc. (col. 18, l 13-67). Figures 1-5 of Tabash show the release and serum levels of vitamin D3 as a function of time, and figures 20-27 show release over a period of days. Further, Tabash teaches the Cmax levels of 25-hydroxyvitamin D3 in table 5, which meets the claimed levels in claims 18-20. Even though Tabash teaches oral or intravenous administration of vitamin D supplements, Tabash teaches that the patients particularly requiring vitamin D supplementation are adult institutionalized patients, for treating several conditions such as the claimed malabsorption of vitamin D and further cystic fibrosis (meets instant claim 25), in such patients. In this regard, Choi teaches transdermal; administration of vitamin D derivatives for treating a variety of conditions such as osteoporosis, renal failure, hypoparathyroidism and a variety of other conditions, for long-term treatment. 
In this regard, While Choi does not explicitly teach the claimed blood serum levels, Choi suggest the same method of delivering vitamin D analogs i.e., using a transdermal patch and further employing the adhesive polymers, solvents and permeation enhancers, for enhancing the solubility and penetration of D to the desired levels (pages 5-6, table 1, pages 9-11). Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to choose the optimum amount of vitamin D3- cholecalciferol (of Laurent in the teachings of Choi) together with the appropriate solvent and permeation substances, based on the severity of the symptoms to be treated, and with an expectation to achieve the desired permeation rate of cholecalciferol because Choi generally suggests the doses, permeation amount and permeation surface areas, that the parameters depend on the severity of the symptom to be treated and dose of the vitamin. 
Accordingly, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the transdermal patch of Choi containing vitamin D3 (cholecalciferol) of Laurent, and further optimize the amounts of vitamin D such as that taught by Tabash, to treat elderly patients that need vitamin D supplements (see col. 15, l 49-67; col. 16). A skilled artisan would be motivated to modify the compositions of Choi and use them to treat adult patients with cystic fibrosis because Tabash teaches that the adult patients who are not exposed to sunlight are particularly affected by vitamin D deficiency have malabsorption of vitamin D and suffer diseases such as cystic fibrosis. A skilled artisan would have been able to treat adult cystic fibrosis patients with the transdermal preparations of Choi because Tabash suggest delivering vitamin D in the range of 1500 IU to less than 200000 IU so as to provide the blood serum levels of D3 in the claimed ranges. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611